It is not contended by the State that the court below gave the instructions in the language in which they were asked. But it is contended they were given in substance and effect, and that is all the law required to be done. Bethea v. R. R., 106 N.C. 279, and many other cases; and upon a careful examination of his Honor's charge, it seems to us that this is true; that, in substance and effect, the court did give defendant's instructions.
The three instructions asked by defendant are very nearly the same, except that the second instruction asked his Honor to charge the jury that they had the right "to inspect the prisoner," which was given.
In our opinion, the 10th, 14th and 15th paragraphs of his Honor's charge did give, in substance and effect, the prayers of (998) defendant. And if they did, there being no other exception and no error appearing in the record, we must affirm the judgment of the court below.
But we have carefully examined the whole charge of the court, and are of the opinion that it is full and fair to the defendant, and that, if it does not give in substance and effect the prayers asked by the defendant (as we think it does), it is a correct exposition of the law of this State as it now exists under the statute of 1893, dividing murder into two degrees. S.v. Fuller, 114 N.C. 885, where this act was fully and ably discussed in the opinion of the Court by Justice Avery and in the dissenting opinion ofJustice Clark.
There is no error. Let this opinion be certified to the end that the sentence of the court may be executed.
No Error. *Page 589